EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dustin M. Luettgen on 06/29/2022.

The application has been amended as follows: 
1.	A lithium ion energy storage device comprising:
a) a cathode;
b) an anode; and
c) afire-resistant electrolyte comprising: 
i) about 30% to about 90% w/w gamma-butyrolactone; 
ii) about 5% to about 50% w/w 1,1,2,2-Tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether (FEP); 
iii) about 0.1% to about 10% w/w lithium bis(oxalato)borate (LiBOB); and 
iv)  about 1% to about 20% w/w lithium tetrafluoroborate (LiBF4).

2. 	The lithium ion energy storage device of claim 1, wherein the fire-resistant electrolyte further comprises valerolactone


3. 	The lithium ion energy storage device of claim 2, wherein the fire-resistant electrolyte further comprises α-methyl-ɤ-butyrolactone, α-bromo-ɤ-butyrolactone, delta-valerolactone, or any combination thereof.
5.	The lithium ion energy storage device of claim [[3]]2, 
6.	The lithium ion energy storage device of claim 5, wherein the fire-resistant electrolyte comprises about [[30]]40% to about [[90]]80% w/w gamma-butyrolactone.
7.	The lithium ion energy storage device of claim 6, wherein the fire-resistant electrolyte comprises about [[0.]]1% to about [[10]]8% w/w lithium bis(oxalato)borate (LiBOB).
8.	The lithium ion energy storage device of claim 7, wherein the fire-resistant electrolyte comprises about [[1]]3% to about [[20]]16% w/w lithium tetrafluoroborate (LiBF4).
21.	The lithium ion energy storage device of claim 9, wherein the device is configured for a charge temperature range from about 0° C to about 45° C, a discharge temperature range from about 0° C to about 65° C, and a storage temperature range from about -20° C to about 50° C[[. ]].
22.	The lithium ion energy storage device of claim 9, wherein the device comprises an energy density of about 210 Wh/kg, and an internal resistance not exceeding 26 milliohms.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: novel over the closest prior art being Shi et al. (J. Mater. Chem A, 2017, 5, 19982). Shi teaches a mixture of lithium bis(oxalato)borate (LiBOB), gamma-butyrolactone (GBL) and non-flammable hydrofluoroether, more specifically 1,1,2,2-tetrafluoroethyl-2,2,3,3-tetrafluoropropyl ether (abstract); and although lithium tetrafluoroborate is a known lithium salt, there is no motivation to combine with lithium bis(oxalato)borate in an electrolyte comprising GBL and FEP.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-18, 21, and 22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723